ORDER
PER, CURIAM
The claimant, Sharissa Rockwell, appeals the decision of the Labor and Industrial Relations Commission disqualifying her from receiving unemployment-compensation benefits because the employer, Dierbergs Markets, Inc., discharged her for misconduct connected with her work. We affirm the Commission’s decision.
*485An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the decision of the Commission. Rule 84.16(b)(4).